Citation Nr: 0708027	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right index finger.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until January 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The Veterans Law Judge, who conducted the veteran's hearing 
in December 2004 and remanded the case in March 2005 for 
additional development, has retired from the Board.  In a 
March 2006 letter, the Board advised the veteran of this fact 
and gave him the option to attend another hearing before a 
current Veterans Law Judge. In a statement received in March 
2006, the veteran indicated that he wanted a videoconference 
hearing.  In order to afford the veteran his requested 
videoconference hearing, the Board remanded the case in April 
2006 and October 2006.  In January 2007, a video conference 
hearing was held before the undersigned Veterans Law Judge.  
A transcript of this hearing is of record.


FINDING OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in conjunction with treatment 
and amputation of the right index finger, nor is it shown 
that the veteran's right index finger amputation resulted 
from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
amputation of the right index finger have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
November 2001 and April 2005 letters from VA to the veteran.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Such notices did not inform the veteran as to the 
law pertaining to assignment of a disability rating and 
effective date in the event of award of the benefit sought.  
However, because the instant decision denies the veteran's 
claim under 38 U.S.C.A. § 1151, no disability rating or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at two videoconference 
hearings before the Board.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994), in which  the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability  resulting from VA negligence or from 
accidents during  treatment was unduly narrow.



In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2). 



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In this case, the veteran filed his § 1151 claim in August 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97  
(stating that all Section 1151 claims which were filed after 
October 1, 1997, must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA).

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151.  He specifically contends that 
between December 2000 and June 2001, the VA physicians that 
treated him for his right index finger lesion took too long 
to diagnose the cancer in the finger.  According to the 
veteran, more testing should have been performed, including a 
biopsy, that could have led to an earlier diagnosis of his 
right index finger cancer which was eventually amputated on 
June 15, 2001.  As stated above, a valid claim under 38 
U.S.C.A. § 1151 must establish the presence of an additional 
disability, which is determined by the veteran's physical 
condition immediately prior to the injury versus the 
subsequent physical condition resulting from the injury.  The 
Board finds that such additional disability is demonstrated 
in the record.  The record establishes that prior to his June 
15, 2001 right index finger amputation at the VA Medical 
Center, the veteran had sought treatment for such finger. 

The record indicates that the veteran was seen as an 
outpatient in VA's orthopedic hand clinic in June 1998.  It 
was noted that the veteran had pain with swelling at the tip 
of his right index finger for the last 4 months.  It was 
further noted that the infection never healed.  Physical 
examination of the veteran's right index finger revealed a 
pus like lesion under the nail.  A CHEM-7 test was normal and 
his complete blood count was normal.  A December 2000 VA 
medical record indicated that his right index finger was seen 
by the hand clinic in June 1998 for paronychia.  It was noted 
that the lesion never healed and that an ulcer developed, 
which was self treated by the veteran with ointment.  
Physical examination of the veteran revealed an ulcer on the 
ball of his right index finger, which was tender.  
Postoperative notes in June 2001 showed that his pain was 
well controlled and he did not complain of numbness or 
tingling.  An oncology consult in June 2001, after the 
amputation surgery, indicated that the veteran did have 
squamous cell carcinoma of the right index finger.  It was 
noted that the veteran did not have a predisposing factor.  
The veteran was seen in oncology for a follow-up appointment 
in August 2001 and it was noted that there was no clinical 
evidence of cancer in any other site of his body.  

The Board finds that the evidence of record does not 
demonstrate that the veteran's right index finger amputation 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
as a result of VA treatment.  Significantly, in May 2002, a 
VA examiner, after a review of the veteran's claims file, 
opined that the veteran's right index finger amputation was 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA personnel.  The VA examiner believed the 
amputation was necessary to cure the cancer and save the 
veteran's life.  It was noted that if the cancer was not 
removed that a reasonable probability existed that an 
additionally disability, beyond amputation of the right index 
finger, would have resulted from the cancer.  The examiner 
thought the appropriate therapy was pursued once the 
enlarging mass was suspected of being malignant in etiology.  
The examiner stated that the amputation was a curative 
procedure.

The medical opinion detailed above was offered following a 
review of the relevant medical evidence.  Moreover, the VA 
examiner objectively evaluated the veteran's right index 
finger in conjunction with his opinion.  For these reasons, 
the medical opinion of record is found to be highly 
probative.  Moreover, no competent evidence of record refutes 
the findings offered by the VA examiner in May 2002.  The 
veteran has expressed a belief, including at the December 
2004 and January 2007 videoconference hearings, that there 
was fault in connection with length of time it took to 
diagnosis the cancer.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Finally, the competent evidence does not demonstrate that the 
veteran's right index finger amputation was the result of an 
event not reasonably foreseeable.  Indeed, VA examiner opined 
such as recorded in the report of the 2002 VA examination.  
The June 2001 surgery report noted that after the risks and 
complications of the procedure were explained to the veteran, 
he elected to have the surgery.  

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable.  For these reasons, the 
criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 have not been satisfied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right index finger is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


